107 F.3d 12
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Moses PARIS, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 96-1396.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1997.

Before:  CONTIE, RYAN, and BOGGS, Circuit Judges.

ORDER

1
Moses Paris appeals a district court judgment affirming the Commissioner's denial of his application for child insurance benefits.  The parties have waived oral argument and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
Paris filed an application for child insurance benefits.  Following a hearing, an administrative law judge (ALJ) determined that Paris was not entitled to the benefits.  The Appeals Council declined to review the ALJ's determination.


3
Paris then filed a complaint seeking judicial review of the Commissioner's decision.  The case was referred to a magistrate judge who recommended granting judgment for the Commissioner.  Paris filed objections to the magistrate judge's report.  The district court concluded that the objections were not specific and, therefore, deemed that Paris had waived appellate review of his arguments.


4
Upon review, we affirm the district court's judgment as Paris has waived appellate review of his claims by not filing specific objections to the magistrate judge's report.  Failure to file objections to a magistrate judge's report waives a party's right to appeal the district court's judgment.  See Thomas v. Arn, 474 U.S. 140, 155 (1985);  Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir.1991).


5
Paris's objections constitute eight, one-sentence paragraphs.  These paragraphs refer to several issues in the case.  However, the paragraphs do not give any explanation or legal analysis as to why Paris believed that the magistrate judge's recommendations were incorrect.  Objections which simply referred to several issues in a case are general objections to a magistrate judge's report and, therefore, constitute a waiver of those issues on appeal.  See Miller v. Currie, 50 F.3d 373, 380 (6th Cir.1995).  Therefore, the district court was correct in concluding that Paris had waived appellate review of his arguments.


6
Finally, Paris argues that the Commissioner's decision is not supported by substantial evidence.  However, because Paris failed to file specific objections to the magistrate judge's report, this argument is not reviewable on appeal.  Id.


7
Accordingly, we affirm the district court's judgment.